Case 5:14-cr-20699-JEL-RSW ECF No. 93, PageID.520 Filed 06/02/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,     Case No. 14-20699

v.                                     Judith E. Levy
                                       United States District Judge
John Barnes,
                                       Mag. Judge R. Steven Whalen
                        Defendant.

________________________________/

     ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S
        MOTION FOR COMPASSIONATE RELEASE [87]

      This case is before the Court on Defendant’s May 13, 2020 motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF

No. 87.) On June 2, 2020, the Court heard oral argument on this motion

through video/teleconference technology. For the reasons set forth on the

record, Defendant’s motion is DENIED WITHOUT PREJUDICE.

      Defendant may renew his motion should his medical conditions

change or should he present evidence demonstrating that his existing

conditions significantly increase his likelihood of a dire outcome from

COVID-19 while confined.
Case 5:14-cr-20699-JEL-RSW ECF No. 93, PageID.521 Filed 06/02/20 Page 2 of 2




     IT IS SO ORDERED.

Dated: June 2, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 2, 2020.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager
